Citation Nr: 1404032	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for upper back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

3.  Entitlement to service connection for a thoracolumbar spine disability. 

4.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active service from January 1980 to January 1983.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded these matters for further development in December 2012.   


FINDINGS OF FACT

1.  In a July 2007 rating action, the RO denied the Veteran's claims of service connection for an upper and low back disability, and a July 2007 letter notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the July 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's upper and low back disability claims.

3.  Resolving doubt in favor of the Veteran, thoracolumbar spine disability had its onset in service.

4.  Resolving doubt in favor of the Veteran, cervical spine disability had its onset in service.



CONCLUSIONS OF LAW

1.  The July 2007 rating decision that denied service connection for upper back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013).

2.  Evidence received since the July 2007 rating decision is new and material; the claim of service connection for an upper back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).  

3.  The July 2007 rating decision that denied service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013).

4.  Evidence received since the July 2007 rating decision is new and material; the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).  

5.  The criteria for service connection for a thoracolumbar spine disability are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

New and Material Evidence

The Board notes that the RO denied service connection for an upper and low back disability in the July 2007 rating action.  Thus, the preliminary question of whether the claims should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently the Board must address the threshold question of whether new and material evidence has been received since the last final determination. 

At the time of the July 2007 rating action, the evidence of record contained post-service treatment records, and statements from the Veteran.  However, the RO concluded that the Veteran's low back condition neither occurred in nor was caused by service, and that there was no objective evidence of a current diagnosis of an upper back disability.  The Veteran was notified of the determination and his appellate rights; however, he did not appeal the determination and new and material evidence was not received within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The July 2007 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the July 2007 determination, numerous pieces of evidence have been made of record, including an April 2013 VA examination report that diagnosed a thoracic strain, as well as multiple statements from the Veteran contending that he has had back problems since service.  This evidence was not previously submitted to agency decision makers and, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Specifically, the evidence relates to the unestablished facts of whether a low back condition occurred in or was caused by service, as well as a diagnosis of an upper back disability.  Moreover, this evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received since the July 2007 rating action and the claims are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he injured his thoracolumbar and cervical spine disabilities in a motor vehicle accident during service in November 1980.  He reports that he was placed on a profile for six weeks following the accident.  A formal finding of unavailability of service treatment records was made in June 2007 and a formal finding of unavailability of clinical records from Ft. Knox was made in February 2009.  

On September 1986 and January 1993 VA treatment records, both generated at a time when the Veteran was seeking medical treatment but did not have a VA disability claim pending, the Veteran reported that his back and neck had bothered him since a car accident on active duty.  Because the Veteran was reporting this history in the context of seeking treatment and since he had no claim seeking VA compensation pending at the time, the Board finds his report of sustaining trauma to his back and neck and of having back and neck symptoms since that time credible and probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Additionally, in October 2008 and March 2009, the Veteran reiterated that he has had back and neck symptoms since service.  

The Veteran underwent a VA examination in April 2013.  Following physical examination, the examiner diagnosed lumbar strain, thoracic strain, and cervical strain.  

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's thoracolumbar and cervical spine disabilities had its onset service.  The Board finds that the Veteran currently has thoracolumbar and cervical spine disabilities, and there is competent and credible evidence to support the conclusion that the thoracolumbar and cervical spine disabilities were incurred during service.  Given the foregoing, and resolving all doubt in favor of the Veteran, as is required, the Board finds that service connection for thoracolumbar and cervical spine disabilities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for upper back disability.  

New and material evidence has been submitted to reopen the claim of entitlement to service connection for low back disability.  

Service connection for thoracolumbar spine disability is granted.  

Service connection for cervical spine disability is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


